CESCA THERAPEUTICS INC. 2 RANCHO CORDOVA, CALIFORNIA 95742 November 23, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Amanda Ravitz, Assistant Director Re: Cesca Therapeutics Inc. Registration Statement on Form S- 1 (No. 333- ) Request for Acceleration Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Cesca Therapeutics Inc. (the "Company"), hereby requests that the effective date of its Registration Statement on Form S-1 (File No. 333-207115) be accelerated so that the same will become effective at 10:00 a.m., Eastern Time, on Tuesday, November 24, 2015 or as soon thereafter as practicable. The Company hereby acknowledges the following: (i) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (ii)the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iii)the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding this request or the Registration Statement, please call our counsel Taylor Bentley, of Weintraub Tobin, at (916) 558-6129. Very truly yours, Cesca Therapeutics Inc. By: /s/ Robin C. Stracey Robin C. Stracey Chief Executive Officer
